Citation Nr: 1401291	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for venous insufficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1989 to April 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development consisted of providing the Veteran a VA compensation examination for his claimed venous insufficiency and, in particular, for a medical nexus opinion concerning its etiology, especially in terms of the likelihood it is related or attributable to his military service or dates back to his service, including to his claimed swollen ankles in service.

The VA examiner, however, failed to address the Veteran's claim of swollen ankles in service and since service.  This was not in compliance with the Board's remand directives, so the Veteran was not provided an adequate examination and opinion.  Consequently, the Board regrettably must again remand this claim.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's November 2011 remand was for a VA compensation examination for the Veteran's claimed venous insufficiency.  More specifically, regarding the alleged etiology of this condition, the examiner was specifically asked to comment on the Veteran's statements that he had had swollen ankles in service and during the many years since.  When responding in January 2012, the VA examiner confirmed the Veteran has venous insufficiency, but determined it is unrelated to his service.  However, the examiner did not comment on any of the Veteran's lay statements regarding his symptomatology.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure the examination and opinion are adequate, else, notify the Veteran why an adequate examination and opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, as the examiner did not comment on the Veteran's claim of swollen ankles in service and since service, the claim must be remanded again for compliance with the original remand directives.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination for a supplemental medical nexus opinion regarding the etiology of his venous insufficiency.

In particular, have the examiner provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this venous insufficiency is related to the Veteran's military service or dates back to his service, and especially to his claimed swollen ankles in service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In providing this opinion, the examiner must comment on the Veteran's claim of swollen ankles in service and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on absence of evidence in the service treatment records (STRs) to provide a negative opinion).

Indeed, since most of the Veteran's STRs are unavailable for consideration, through no fault of his, there is little-to-no chance of him documenting his alleged complaints or treatment in service, including his purported swollen ankles.  So, recognizing this, the examiner should consider whether the asserted events in service, if assumed for the sake of argument occurred as alleged, could have led to the currently diagnosed venous insufficiency.  The Board will have the ultimate responsibility of assessing the Veteran's credibility regarding the actual occurrence of these claimed events.

The claims file, including a complete copy of this remand and the prior remand, must be made available to the designated examiner for review of the pertinent medical and other history.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim for service connection.  See 38 C.F.R. § 3.655.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran another supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


